O’HERN and STEIN, JJ.,
concurring.
We concur in the Court’s disposition of the appeal. We add our own views about the further course of the matter.
The parties agreed before us that Rule 4:10-3 empowers the Law Division to enter “any order which justice requires to protect a party or person from annoyance, embarrassment, oppression, or undue burden.” Plaintiff can reapply to the Law Division for a protective order based on further proofs in affidavit form or de bene esse deposition. Such proofs would better enable the court to balance the witness’s asserted need for confidentiality with defendant’s need for the address and telephone number of the witness as either “relevant to the subject matter involved in the pending action” or as information “reasonably calculated to lead to the discovery of admissible evidence.” See R. 4:10-2(a).